Citation Nr: 0617226	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-operative residuals of an aortic valve 
replacement (heart condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for aortic valve replacement due to stenotic aortic valve 
with bicuspid valve and assigned a 30 percent disability 
evaluation.  The veteran filed a notice of disagreement in 
which he disagreed with the initial disability rating 
assigned.  The RO issued a statement of the case in January 
2003 and received the veteran's substantive appeal in 
February 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected cardiovascular 
disability, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

In November 2004, the veteran was scheduled to attend a 
hearing before a Veterans Law Judge.  However, a week prior 
to the scheduled hearing, the veteran contacted the RO and 
advised them that he would not attend the hearing.  

In January 2005, the Board remanded this matter for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.  


FINDINGS OF FACT

The veteran's heart condition is not  productive of more than 
one episode of acute congestive heart failure in the past 
year, or workload of greater than three METS but not greater 
than five METS resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

  

CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the veteran's heart condition have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.104; Diagnostic Code 7016 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in February 
2002, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his original claim of service connection for his heart 
condition.  And the veteran was generally invited to send 
information or evidence to VA that may support his claim.  
Here, the Board notes that in Dingess v. Nicholson, the Court 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  No further VCAA notice is therefore 
required with respect to the veteran's heart claim and, under 
the circumstances, the Board concludes that VA has satisfied 
its duty to notify the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

In addition, by way of a December 2002 rating decision, a 
January 2003, Statement of the Case, and a March 2005 
Supplemental Statement of the Case, the veteran was advised 
of the basic law and regulations governing his claim, and the 
basis for the decisions regarding his claim.  These 
documents, along with the RO's VCAA and development letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service private and VA medical records, a VA examination in 
connection with his claim, and statements submitted by the 
veteran and his representative in support of the claim.  In 
addition, the Board observes that this matter has been 
remanded for additional development and adjudication.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the veteran's heart condition is evaluated as 
30 percent disabling under Diagnostic Code 7016.  Under this 
code, heart valve replacement will be evaluated as 10 percent 
disabling where a workload of greater than 7 METS but not 
greater than 10 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where continuous medication is 
required.  A 30 percent evaluation will be granted where a 
workload of greater than 5 METS but not greater than 7 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent evaluation is warranted where the condition is 
productive of more than one episode of acute congestive heart 
failure in the past year, or where a workload of greater than 
3 METS but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a maximum 100 percent evaluation is warranted where 
the condition is productive of chronic congestive heart 
failure, or a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 100 percent evaluation will also be awarded for 
an indefinite period following the date of hospital admission 
for valve replacement, and thereafter the schedule set forth 
above shall apply.  

The medical evidence in this case consists of the veteran's 
service records, private and VA treatment records, and a VA 
examinations dated in June 2002 and February 2005.  

The veteran's medical history reveals that the veteran was 
seen for chest pain in service and found to have a 
congenitally abnormal aortic valve.  After service, the 
veteran was found to have critical aortic stenosis which led 
to replacement of the aortic valve in September 2001.  Since 
that time, the veteran has been seen for this condition and 
takes medication.  In August 2004, the veteran underwent an 
exercise stress test which revealed a work level of 7.2 METS, 
a resting heart rate of 83 bpm which rose to a maximum heart 
rate of 122 bpm, and resting blood pressure of 110/80 which 
rose to 140/80.  A note indicated that the test was stopped 
due to dyspnea.  

In June 2002, the veteran was afforded a VA examination in 
connection with the claim.  After noting the veteran's stated 
history of his condition, the examiner noted that the veteran 
reported getting along fairly well, but that he tired easily.  
He reported being able to walk a mile and climb stairs 
slowly.  Upon examination, the veteran was noted to have a 
slightly enlarged heart to the left and the click of the 
replacement valve was noted to be quite audible.  The 
veteran's rhythm was indicated to be normal and he had 
adequate pulses to the extremities.  The veteran was 
diagnosed as status post operative aortic valve replacement 
and was noted to be a New York Heart Association II 
functional classification, probably able to exert 6 metabolic 
equivalents to task.  

The veteran was again afforded a VA examination in February 
2005.  The examiner indicated that the veteran's claims file 
was available and reviewed in connection with the 
examination.  The examiner gave a history of the veteran's 
condition.  The veteran reported no chest pain or shortness 
of breath, but did indicate some fatigue after about an hour 
and a half of work.  The veteran indicated that he could walk 
a half mile and climb stairs.  The veteran also indicated 
that he has lost no time at work due to his condition.  Upon 
examination, the veteran's blood pressure was 122-126/80-84.  
His chest was clear to percussion and auscultation, and he 
was noted to have a very loud cardiac second sound from the 
replacement valve.  He also had a very faint blowing systolic 
murmur heard best at the second left interspace, which was 
noted to be consistent with a slight bit of turbulence from 
the valves presence.  No diastolic murmurs were indicated and 
the veteran was noted to have good dorsalis pedis and 
posterior tibial pulses, and no evidence of pedal edema.  The 
veteran was diagnosed with congenitally bicuspid aortic valve 
with aortic stenosis, status post aortic valve replacement 
with St. Jude's valve with residuals.  No hypertension or 
coronary artery disease were indicated.  And the veteran was 
found to have a METS level of 7.2

Based on the foregoing, an evaluation in excess of 30 percent 
for the veteran's heart condition is not warranted.  Here, an 
evaluation in excess of 30 percent is warranted only where 
the condition is productive of more than one episode of acute 
congestive heart failure in the past year, or where a 
workload of greater than 3 METS but not greater than 5 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  In this case, the veteran's condition was 
found to have a METS level of 7.2 with some possible dyspnea 
in the August 2004 stress test, and the veteran indicated 
some fatigue associated with his condition.  His condition, 
however is not productive of a METS level between 3 and 5, 
nor is the condition productive of angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
veteran's disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, there is no indication from the 
record that the disability has required frequent periods of 
hospitalization, and the application of the regular schedular 
standards has not otherwise been rendered impractical.  In 
the absence of evidence of these factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial disability evaluation greater than 
30 percent for post-operative residuals of an aortic valve 
replacement is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


